Jackson, Chief Justice.
Judge Lester granted a new trial to Col. D. S. Printup unless the complainant in an equity cause, who had recovered a verdict against him, would in thirty - days pay Printup one hundred and fifty-eight and a half dollars, and in due form of law renounce all claim or right to recover lot No. 3, as designated in the map or plat in the brief of evidence. Within thirty days the money was paid to Printup, and he received it. Within the same time the attorneys of record of the complainant made the renunciation specified'in the order. About a year, or some term ■or two thereafter, Printup contended that the case was still pending, and must go on to trial, because the order had not been complied with; and Judge Underwood, then presiding, held that it had not been complied with in so far as the renunciation was concerned, and refused to allow ■ complainant time to make it herself, the objection being that her attorneys had not the legal power to do so in her stead, and she being a resident of the state" of Florida. *733To this ruling complainant excepts, and assigns error thereon.
The defendant below and defendant in error here, ought not to have accepted the money if the terms in his judgment were not complied with. Having accepted-part, did he not recognize all ? Is he not estopped by receiving the money from contesting the validity of the renunciation?
Be this as it may, we think that the court should have allowed time for the complainant to make in person her renunciation, if that of her attorneys and counsel of record was beyond the scope of their agency as such counsel and attorneys. Whilst timé was of the essence of this order of Judge Lester as to a practical acceptance of the terms thereof, especially so far as the payment of the money was concerned, it was not essential that the renunciation of all title to the lot in question should be made in that time,, provided an honest intention to do so was manifested within the time specified, and put. on record. This was done when the counsel for the complainant for their client in Florida made the renunciation for her. Upon the question whether or not their act would bind her there may be doubt, and possibly the line of authority that they could not as counsel in the case bind her may be the better, but we doubt it, and certainly there are two lines of authority thereon. An honest intention to comply on their part and her disposition' to ratify their act, are apparent from what they put on record ; and the time they asked for her, as she resided out of the state, in order that she might put the matter beyond question, is conclusive of the good faith of tbe counsel and of their confidence that she would ratify and confirm their conduct in the premises. We think, therefore, that time should have been granted, the moré especially as the defendant received the money, and thereby acted upon the compliance with the order in that part which-was most beneficial to him as to time, and thus by his own action gave a tacit consent that the whole order was complied with in substance.
• The judgment is therefore reversed, and the case re*734•manded, with direction that the superior court make .-such-order as will allow complainant time fully to ratify the act of her counsel in the premises, and in her own name, and under her own hand, make the renunciation in ■due form of law as specified in the original judgment of Judge Lester.
Upon the power of counsel to bind their clients in cases, bearing more or less directly on the point made here, see Code and cases below cited by counsel. Code, §§408, 409; Wait’s Ac. & Def., 442, 444; 4 Brews. Penn. 106; 7 B. Munroe, 126; 31 Ga., 22 36 Ib. 108; 39 Ib., 394; 54 Ib., 557; 4 Iredell, 481; 2 Md. Chan., 143, 425; 1 Barb., 519; 23 Tex, 104.
Judgment’reversed.